THOMPSON, J.
Joshua W. Martin appeals the summary denial of his Rule 3.850 motion for post conviction relief. Because his notice of appeal was filed more than 30 days after rendition of the order, this court entered an order to show cause why his appeal should not be dismissed as untimely. Martin has provided myriad reasons, including the effect of three hurricanes on his corrections facility. His explanation may justify a belated appeal, but it does not give this court jurisdiction to rule that his appeal was timely. As we have previously held, an appellant has to file a notice of appeal within 30 days of the order being filed. Proctor v. State, 845 So.2d 1007 (Fla. 5th DCA 2003). This, Martin failed to do.
DISMISSED without prejudice to file petition for belated appeal.
PETERSON and PALMER, JJ., concur.